Citation Nr: 1010976	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from July 1945 to June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In September 2009, the Board reopened the Veteran's claim of 
entitlement to service connection for cervical spondylosis 
with bilateral shoulder impingement and remanded the issue 
for further development.  In a November 2009 Decision Review 
Officer Decision, service connection was granted for 
osteoarthritis of the cervical spine and for osteoarthritis 
of the right shoulder.  As a result, those issues have been 
resolved and are not before the Board.  See Grantham v. 
Brown, 114 F.3d 116 (Fed. Cir. 1997).  

In a November 2009 supplemental statement of the case, the RO 
continued to deny service connection for a left shoulder 
disability.  Thus, the issue of entitlement to service 
connection for a left shoulder disability remains on appeal 
and is addressed by the Board in this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a left shoulder disability that is 
related to active service.




CONCLUSION OF LAW

A left shoulder disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in October 2004 and March 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The RO did not provide the Veteran notice of how 
disability ratings and effective dates are determined, but 
that omission was not prejudicial because the preponderance 
of the evidence is against the claim.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording a VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

Factual Background and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Veteran's claims folder reflects several written 
statements attesting to a cervical spine injury that was 
incurred during his active duty service.  Specifically, the 
Veteran reported that in 1946 while on maneuvers in Italy, he 
was hit in the back by an Army truck and was thrown into a 
ditch.  He reported that the accident caused his "neck to 
dislocate and lay on his left shoulder, which wouldn't 
straighten up."

The available service treatment records do not show any 
findings or treatment pertaining to the left shoulder.  At 
the Veteran's May 1947 separation examination no pertinent 
abnormality was found.

In an August 1997 letter, T. B. Cowan, M.D., reported that an 
x-ray of the left shoulder was within normal limits.  He 
opined that the Veteran appeared to have rotator cuff 
tendonitis of the infraspinatous tendon.

In a November 1997 VA outpatient treatment report, the 
diagnoses included bilateral shoulder impingement.

As noted in the introduction, in September 2009, the Board 
reopened the Veteran's claim for entitlement to service 
connection for cervical spondylosis with bilateral shoulder 
impingement, and remanded the issue for further evidentiary 
development which included an evaluation by a VA examiner.

The Veteran underwent a VA examination in November 2009.  He 
reported that while serving in Italy, he was hit by a truck 
and injured his neck and right shoulder.  He denied any left 
shoulder condition starting during active duty service.  He 
also denied that the left shoulder was injured at the time of 
the truck injury.  There was no abnormality of the left 
shoulder on physical examination.  The assessment was a 
normal left shoulder.  

The Board finds that service connection for a left shoulder 
disability is not warranted.  The VA examination in November 
2009 found no left shoulder disability.  Physical examination 
of the left shoulder was completely normal.  Indeed, at the 
examination the Veteran specifically denied sustaining a left 
shoulder injury during service, and he denied experiencing 
any left shoulder problems during service.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  The 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that Dr. Cowan speculated in August 
1997 that the Veteran appeared to have left shoulder cuff 
tendonitis, and that a November 1997 VA outpatient treatment 
report reflects a diagnosis of bilateral shoulder 
impingement.  However, from the time that the Veteran's 
application to reopen his claim of entitlement to service 
connection was received in August 2004, there is no medical 
record documenting treatment for or a diagnosis of a left 
shoulder disability.  See McLain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that the requirement that a claimant have 
a current disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication).  Accordingly, because the medical evidence of 
record does not show that a current left shoulder disorder 
exists, and because there is no competent evidence linking a 
current left shoulder disorder to service, entitlement to 
service connection for a left shoulder disability is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


